Citation Nr: 0012846	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-48 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for gynecological 
disability.

3.  Entitlement to service connection for headache 
disability.

4.  Entitlement to service connection for disability 
manifested by blackouts.

5.  Entitlement to service connection for disability due to 
an undiagnosed illness manifested by various symptoms, 
including bruising, coldness and numbness in the arms, 
fatigue, psychiatric symptoms, back pain, and arm and 
shoulder pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
March 1991, including service in the Southwest Asia theater 
of operations from October 1990 to January 1991.

This appeal arises from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, which denied the veteran's claims for 
the appealed issues.  The veteran and her spouse testified at 
a personal hearing at the RO in December 1996.  In May 1998, 
the veteran testified before the undersigned member of the 
Board at a personal hearing conducted in Washington, D.C.  
Transcripts of those hearings are of record.  The case was 
remanded for further development in September 1998.  The 
veteran's claims file was subsequently transferred to the 
Detroit, Michigan, Regional Office due to a change of 
residence by the veteran. 


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations from October 1990 to January 1991, 
during the Persian Gulf War.

2.  The veteran's skin symptoms can be attributed to known 
clinical diagnoses and are not otherwise shown to be related 
to her period of active military service. 

3.  The veteran suffers from fibrocystic breast disease which 
was first manifested during her period of active military 
service. 

4.  The veteran's gynecological symptoms can be attributed to 
known clinical diagnoses and are not otherwise shown to be 
related to her period of active military service.

5.  The veteran suffers from migraine headache disability 
which was first manifested during her period of active 
military service.

6.  There is no medical diagnosis of disability manifested by 
blackouts which is related to the veteran's period of active 
military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from 
disability manifested by blackouts which cannot be attributed 
to a known clinical diagnosis.

7.  The veteran's reported symptoms of bruising, coldness, 
and numbness in the arms, fatigue, psychiatric symptoms, back 
pain and arm and shoulder pain can either be attributed to 
known clinical diagnoses of disabilities which are not 
related to service, or are not shown by objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification.


CONCLUSIONS OF LAW

1.  Skin disability was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).

2.  Fibrocystic breast disease was incurred in the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).

3.  Gynecological disability was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

4.  Migraine headache disability was incurred in the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).

5.  Disability manifested by blackouts was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

6.  Disability manifested by bruising, coldness, and numbness 
in the arms, fatigue, psychiatric symptoms, back pain and arm 
and shoulder pain was not incurred in or aggravated by the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, skin, headaches, 
muscles pain, neurological signs, joint pain, and menstrual 
disorders.  38 C.F.R. § 3.317(b). "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Further, a well-grounded claim for compensation under 38 
U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for disability due 
to an undiagnosed illness generally requires evidence of (1) 
active service in Southwest Asia during the Persian Gulf War, 
(2) manifestation of one or more signs or symptoms, (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of 10 percent or 
more within the specified presumptive period, and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
See VAOGCPREC 4-99.

After reviewing the record, the Board concludes that all of 
the veteran's claims meet the minimal requirements of well-
grounded claims.  The veteran's service in Southwest Asia 
during the Persian Gulf War has been documented.  Further, 
the post-service evidence includes competent evidence of 
either medical diagnoses with medical evidence of a nexus to 
service or various signs and symptoms listed in 38 C.F.R. 
§ 3.317(b) for undiagnosed illness purposes.  Given the 
nature of the veteran's claims and the special statutory 
provisions for individuals with qualifying service during the 
Persian Gulf War, the Board believes the claims are well-
grounded.  

With a well-grounded claim arises the statutory duty to 
assist the veteran with the development of evidence in 
connection with her claims.  38 U.S.C.A. § 5107(b).  The 
Board notes the veteran asserts that her service medical 
records are incomplete and that not all of her VA medical 
records have been obtained and associated with the claims 
file.  A review of the record, however, reveals several 
searches for additional service medical records, including 
searches pursuant to the September 1998 remand.  However, no 
such records have been located.  Evidence in the claims file 
also reveals that requests for additional VA medical records 
have been sent to all VA medical facilities identified by the 
veteran, some on more than one occasion; these facilities 
have indicated that all records in their possession have been 
submitted.  The veteran has also been notified of the results 
of these searches.  As these searches have exhausted all 
possible venues for obtaining these records, the Board sees 
no useful purpose in further delaying appellate review.  No 
additional private medical records were obtained despite two 
written requests to the veteran; she responded that she had 
already completed releases and believed the record should 
already include such records.  Moreover, in light of the VA 
examinations conducted pursuant to the Board's September 1998 
remand, the Board finds that the statutory duty to assist has 
been met.  38 U.S.C.A. § 5107(a).  Accordingly, appellate 
review will be based on the evidence currently of record. 

Evidence

The veteran's DD 215 indicates she served from October 1990 
to January 1991 in Southwest Asia.

The available service medical records include a July 1990 
report which indicated the veteran complained of a near 
syncope episode while walking.  She reported she felt hot and 
eased down to the ground.  She also reported a past history 
of near syncope episodes associated with pregnancy.  Special 
testing, including an electrocardiogram (EKG), urinalysis, 
and pathology, in addition to a physical examination, 
revealed no abnormalities.  She was treated with fluids and 
rest.  The diagnosis was vaso depression syncope.

Her February 1991 separation physical examination report 
reveals that, upon clinical evaluation, all systems were 
found to be normal.  Notations on that report indicate that 
that she had a history of a benign cyst on her right breast 
which was noted in October 1990, and which was noted to be 
"nothing to worry about."  Her February 1991 separation 
medical history report indicates that she reported a past 
history of frequent or severe headache, which she indicated 
was a migraine headache normally lasting 2-3 days; that she 
had a past history of dizziness or fainting spells, which she 
explained as a history of getting dizzy and passing out when 
she had a headache; that she had a fiber cyst in her breast; 
and that she had a past history of a change in her menstrual 
pattern.  

Post-service evidence includes a June 1993 private medical 
record showing that the veteran complained of cycle 
irregularity, of two periods per month, averaging only one 
day, since an automobile accident in March of that year.  
That report also contained a reported statement by the 
veteran that her cycles had been quite regular at monthly 
intervals in the past, but that over the past several months, 
she had noticed some irregularity, with bleeding episodes 
occurring twice monthly, and usually for only one day.  She 
reported no galactorrhea.  She also complained of rather 
severe dysmenorrhea, which she described as cramping and 
lower back pain, occurring with each menstrual period.  She 
reported that Tylenol, Motrin, and non-steroidal agents such 
as Anaprox had been unsuccessful in eliminating the 
dysmenorrhea.  Upon physical examination, with a pap smear, 
no abnormalities other than some rather diffuse, mild 
discomfort noted with deep palpation, were found.  The 
physician indicated that he suspected the cycle irregularity 
was related to intermittent anovulation, and that it was 
possible her dysmenorrhea was related to pelvic 
endometriosis.

A September 1993 private transabdominal and transvaginal 
sonography examination revealed no masses and contained a 
diagnosis of a negative pelvic sonogram.

A May 1994 private report references a work injury to the 
back and shoulder.  She also complained that occasionally her 
right hand and arm became "cold" since the fall.  The 
impressions were thoracic and lumbar soft tissue injury and 
systolic click, rule out mitro valve prolapse.

A June 1994 private report indicates the veteran reported 
returning to work, picking up a tray of mail, and feeling 
something "snap" in her back, producing throbbing pain in 
both sides.  The impression was a back injury.

A September 1994 private report indicates the veteran 
reported receiving some insect "bites" which continued to 
itch.  The "bites" had enlarged in a circle and seemed to 
be getting larger.  The area was noted to be reddish, and on 
her left lateral leg.  The impression was probable insect 
bite.

During a September 1995 VA skin examination the veteran 
reported first noticing something in 1991 that resembled a 
soft tissue swelling on the distal lateral right lower leg, 
which, she reported, sometimes got larger and then reverted 
to its original size.  The examiner indicated the spot 
measured 2 x 2 inches, with no definite border, and had to be 
felt.  This area was noted to be nontender.  The veteran also 
reported that she noticed, in the spring of 1994, a rash on 
the lateral side of the left leg, which she reported was 
"kind of reddish," and a little raised.  She reported that 
treatment with an ointment made the "rash" disappear.  The 
examiner reported the only current residual was a 2.5 x 2.5 
(presumably inch) circular area, slightly hyperpigmented, 
light brownish in color, non-oozing, and asymptomatic.  She 
also reported that she had noticed, just the day before the 
examination, a 1/4 x 1/4 (presumably inch) small nodule on the 
medial side of the left distal lower leg.  The examiner 
indicated the nodule was "kind of movable," and could be a 
lipoma.  The diagnoses were: (1) a scar from a previous rash 
that was 2.5 x 2.5 (presumably inch) in size, light brownish 
in color, on the lateral side of the left leg, and 
asymptomatic; (2) a small nodule, probably a lipoma, 1/4 x 1/4 
(presumably inch) in size, just discovered yesterday on the 
medial side of the left lower leg; (3) since 1991 an "on and 
off" soft tissue swelling on the lateral part of the right 
distal leg.  Because of the changes in size, it might be a 
cyst.  The examiner indicated that a clear diagnosis of what 
numbers two and three were could not be made without a 
biopsy, as the small nodule might be a lipoma, or the soft 
tissue swelling might be a cyst.  The examiner also indicated 
the present growths were benign.

During a September 1995 VA neurological examination the 
veteran reported headaches beginning in 1983, which "puts 
her to bed" in a dark, cool room, blur her vision, cause 
nausea and vomiting, last for 6-12 hours, and occur once 
every three to four months.  She reported that some headaches 
lasted as long as two days.  The diagnosis was migraine.

During a September 1995 VA epilepsy and narcolepsy 
examination the veteran reported passing out for the first 
time in 1993.  She reported she was at work, her blood 
pressure dropped, and she experienced what the examiner 
described as an orthostatic hypotension, with a syncope 
lasting several seconds.  She reported previous episodes, but 
denied a history of grand mal, petit mal, psychomotor, or 
partial seizures.  She reported being treated for the 
original episode with intravenous fluids in an emergency 
room, and then being released.  She reported being on no 
medications for this, and reported no reoccurrence of the 
1993 episode, although she reported occasionally noticing a 
feeling of light-headedness with a fleeting sensation of 
nausea, but no seizure phenomena or narcoleptic criteria.  As 
noted above, an EEG revealed no abnormalities.  The diagnosis 
was no evidence of epilepsy or narcolepsy.

During a September 1995 VA gynecological examination the 
veteran reported bilateral lower abdominal pain pre-
menstrually for several years.  She reported no dyspareunia.  
She reported regular menses of 8-10 days duration, often of 
14 days.  She reported no history of abnormal pap smears.  
She reported a possible right ovarian cystectomy.  Her 
breasts were found to be without masses or discharge. A 
pelvic ultrasound revealed a 4 centimeter x 4.4 centimeter 
fibroid of the uterus.  The assessment was menometrorrhagia.

During the veteran's December 1996 RO hearing she testified 
that, as to her skin condition, that she has a spot on her 
leg that hurt, swelled up, and became red, when it occurred; 
and that she was treated right after her discharge by Dr. 
Zimmerman.  As to her headaches, she testified they began in 
1983; that she was seen for these headaches by Dr. Zimmerman 
right after her discharge; that she was hospitalized in 
Germany in 1986 for her headaches; and that she had a 
headache during the hearing.  Her husband testified that they 
had been married since 1984, and that the veteran had severe 
migraine headaches about twice a month.

As to her gynecological problems, she testified that she had 
no problems with menstruation prior to service; that her 
problems began in September 1984, with long periods; that she 
has a fibroid cyst, but that no etiology had ever been 
determined, and she had never been told when it may have 
started; and that her first treatment after service was in 
1992, at St. John's Hospital, by Dr. Alleron.

During the veteran's May 1998 personal hearing at the RO she 
testified that, as to a skin disorder, the initial rash 
appeared in 1989, during her active duty service; that she 
was treated in service in 1989 for this problem; that she had 
no skin problem prior to service; that no diagnosis was 
rendered during service; that she was given medication for 
this problem; that she went to a private physician for this 
problem after her discharge; that she could not remember his 
name; that he could not render a diagnosis, but gave her 
medication; that the "blister comes and goes"; and that she 
was then not receiving any medical treatment for this 
problem.

As to her headaches and blackouts, she testified she had her 
first episode during service; that she was given Demerol and 
Tylenol with codeine; that she kept having headaches during 
service; that she has photosensitivity and noise sensitivity 
when she has these headaches; that they initially occurred 
once every two months, and progressed to once or twice a 
month; that her performance evaluations decreased due to her 
inability to keep up with her regular duties, due to her 
headaches; that she had numerous computed tomography (CT) 
scans during service, with no resultant diagnoses; that 
currently, her headaches occur once or twice a month; that a 
fellow service person would submit a statement as to the 
veteran's inservice headaches; that she has never received a 
diagnosis as to her combination headaches/blackout spells; 
and that she was treated for this problem after service at 
St. John's hospital, but that her visits were not logged.

As to her gynecological problems, she testified that she 
first noticed problems with her period in the late 1980's; 
that she had bad cramps; that her first treatment was at Ft. 
Hood; that she was diagnosed with endometriosis at Darnell 
Hospital, Ft. Hood; that she was diagnosed with a fibroid 
mass after her active duty service; that no physician has 
related her inservice problems to the fibroid mass; that an 
inservice X-ray revealed a "black mass," or nodule; and 
that she was scheduled for treatment by VA in the near 
future.

As to undiagnosed illnesses, she testified that she returned 
from the Persian Gulf in 1991; that she then noticed sleep 
problems, fatigue, lack of energy, numbness in her limbs, 
pain in her limbs, and stomach pains; that she has 
experienced depression and was prescribed Prozac; that she 
had none of these problems prior to going to the Persian 
Gulf; that her job in the Gulf was in supply; that none of 
the symptoms had been diagnosed as an illness; and that she 
was scheduled for a VA examination.

She also testified that she had attempted to obtain her 
complete service medical records, but had been unsuccessful.

A September 1998 VA treatment report indicates the veteran 
underwent nerve conduction studies of both upper and lower 
extremities.  The impression was possible proximal left 
median neuropathy involving the nerve in the forearm area, 
without any EMG (electromyograph) evidence of ongoing 
denervation at that time.

An August 1998 VA treatment report indicated fibroids in her 
right breast and uterus, and complaints of headaches.

An August 1998 VA treatment report indicated the veteran 
underwent an EEG (electroencephalogram), which revealed an 
impression that awake and sleep EEG record was within normal 
limits.

A December 1998 VA treatment report contains an assessment of 
back pain, possibly muscular in origin, rule out gastritis, 
abdomen tender, and migraine.

A February 1999 VA treatment report contains an assessment of 
migraine, stable.

During an August 1999 VA skin examination the previously 
noted area of shallow pigmentation on the anterolateral 
aspect of the left leg was found, being a thin line, circular 
in diameter, about 2 inches by 2 inches.  Normal hair 
follicles were seen inside this area.  The examiner indicated 
that, at that time, no dermatitis, pigmentation, or other 
abnormalities were seen.  The examiner indicated that there 
is no current treatment for this area, as there is no 
evidence of dermatitis.  No pruritus was noted.  The examiner 
indicated that, other than on the left leg, no other areas 
were seen.  No ulceration, exfoliation, or crusting were 
noted, nor any associated systemic or nervous manifestations.  
The diagnosis was history of dermatitis, a small area of 
pigmentation on the anterolateral aspect of the left leg, 
with no active dermatitis.  The examiner indicated that, for 
all intents and purposes, the area looked normal at that 
time.

During the veteran's August 1999 VA neurological examination 
she reported that, in 1991, she began having pain with black 
spots and wavy lines, but no auditory hallucinations.  She 
reported she had been on Tylenol #3 in the past, and had been 
tried on Imitrex.  She reported she was currently taking no 
medication.  She reported these attacks occurred 2-3 times 
per month, lasting two times a day.  She reported she had to 
lie down when she had these attacks, but was not on any anti-
migrainous drugs.  She reported no tics or paramyoclonus, nor 
chorea or choreiform disorders.  The diagnosis was headaches, 
possibly of the migrainous type, and no current medication.

During the veteran's August 1999 VA mental disorders 
examination she reported being in good physical and mental 
health prior to her active duty service.  She reported taking 
Zoloft for anxiety.  She reported being anxious, tense, 
restless, and jittery, due to her physical problems of 
nausea, vomiting, and migraine headaches.  The pertinent 
diagnosis was generalized anxiety.

During the veteran's August 1999 VA orthopedic examination 
the veteran reported that she developed forearm and arm pain 
which subsequently "migrated" to her right shoulder.  She 
reported no antecedent injury, including fracture or 
dislocation, of the right shoulder.  She reported no 
treatment for this problem.  She reported the pain occurred 
from time to time for no obvious reason, and that cold 
weather seemed to aggravate it.  A note in that report 
indicated that X-rays would be done; another note noted that 
"[p]atient did not do x-rays."  The diagnosis was right 
shoulder pain; clinical examination was normal and range of 
motion was normal.

During the veteran's August 1999 VA fibromyalgia examination 
she reported no current complaints of muscle aches, joint 
pains, or loss of energy, and reported that since her social 
and family conditions had improved, she was able to carry on 
daily functions.  She reported the onset of her symptoms in 
1991.  She reported no other symptoms other than right 
shoulder and arm pain.  She reported sleep disturbances, but 
no chronic fatigue.  She reported depression and anxiety.  
She reported about one week of lost time from work due to 
these symptoms.  The examiner indicated he did not believe 
that any condition was active or in remission; he doubted she 
had chronic fatigue syndrome or fibromyalgia.  The examiner 
also indicated that, other than the right arm (and presumably 
right shoulder), no other areas were involved.  No trigger 
points were noted, and right arm muscle strength was found to 
be basically normal.  The diagnosis was that no evidence of 
fibromyalgia was seen.

During an August 1999 VA chronic fatigue syndrome examination 
the veteran reported, in response to questions regarding 
daily fatigue symptoms, their severity, and their duration, 
that after she returned from the Persian Gulf she experienced 
some social problems, including the breakdown of her 
marriage, homelessness, and feelings of hopelessness.  She 
reported being diagnosed with depression.  She reported the 
acute onset of her problems to be in 1991, which according to 
the examiner, is clouded by the fact that, at the same time, 
she also "developed" depression.  The veteran complained of 
soreness of the muscles in a vague sort of way, but no 
weakness.  She did not complain of listlessness or fatigue 
lasting for 24 hours.  She did not report a history of 
migratory joint pains; only the right arm and shoulder.  She 
reported taking medication for sleep disturbance.  She 
reported that no definitive diagnosis of chronic fatigue 
syndrome has ever been established.  The examiner indicated 
that the veteran's symptoms did not meet the criteria for 
chronic fatigue syndrome.  She reported no restrictions due 
to her symptoms, and no incapacitating episodes.  The 
diagnosis was that the pattern was not suggestive of chronic 
fatigue syndrome.

During the veteran's August 1999 VA gynecological and breast 
examination she reported a history of right breast pain "for 
a few years," noting that the pain "comes and goes."  She 
also reported her periods were sometimes heavy, lasting 7-8 
days.  She also reported a known small uterine fibroid.  She 
also reported that for the previous year her periods were 
getting lighter, although her cramps were getting worse.  The 
diagnoses were fibroid uterus and fibrocystic disease of the 
breasts.

In an October 1999 statement the veteran indicated that her 
claimed skin condition was intermittent and that her VA 
orthopedic examination was inadequate.

A.  Skin Disability.

It appears from post-service medical evidence that the 
veteran may suffer from dermatitis and lipomas of the lower 
extremities.  The most current medical evidence, the August 
1999 VA skin examination, contains a diagnosis of history of 
dermatitis, a pigmentation area on her left leg, and no 
active dermatitis.  However, there is no persuasive evidence 
that the veteran incurred a skin disability during her active 
service.  Service medical records do not document any skin 
complaints or clinical findings, and her skin was clinically 
evaluated as normal on discharge examination in February 
1991.  Significantly, at the time of the separation 
examination, the veteran also denied having had any skin 
disease.  

Upon VA examination in September 1995, the veteran furnished 
a history of a skin problem with the right lower leg in 1991 
(no month specified) and the left leg in 1994.  A scar on the 
left lower leg was noted from the previous left leg rash, but 
in the context of the examination report and history 
furnished by the veteran, the Board must conclude that the 
scar was related to the 1994 left leg rash and not related to 
any skin problems during service.  

In sum, the evidence does not show that the veteran's skin 
symptoms were manifested during service, but rather were 
first shown after service.  While the Board has considered 
the veteran's testimony regarding inservice skin symptoms, 
her testimony is at odds with what she reported on separation 
examination and what she reported to the VA examiner in 
September 1995.  

Further, while skin signs and symptoms are contemplated under 
the undiagnosed illness provisions of 38 C.F.R. § 3.317, in 
this case it appears that the veteran's skin symptoms can 
reasonably be attributed to dermatitis and lipomas.  
Accordingly, the provisions of 38 C.F.R. § 3.317 are not for 
application.  As to the dermatitis and lipomas, as discussed 
in the preceding paragraph, the preponderance of the evidence 
is against a finding that such disorders are related to her 
military service.  

B.  Gynecological Disability,
including Disorders of the Breast.

VA examination in August 1999 resulted in a diagnosis of 
fibrocystic disease of the breasts.  Other post-service 
medical records document complaint related to pain in the 
right breast.  Significantly, the report of the February 1991 
examination upon separation from service includes a reference 
to a history of a benign cyst in the right breast in October 
1990.  As noted earlier, attempts to locate any additional 
service medical records have been unsuccessful.  

In a case were service medical records are unavailable, there 
is a heightened obligation to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  Given the fact that the separation examination 
refers to a benign cyst in 1990 and post-service medical 
records show a diagnosis of fibrocystic disease of the 
breasts, the Board believes that a reasonable doubt exists as 
to the relationship of such disease to service.  Accordingly, 
service connection for fibrocystic disease of the breasts is 
warranted.  38 U.S.C.A. § 5107(b). 

As to the claimed gynecological conditions, while the veteran 
indicated on her February 1991 separation medical history 
report that she had a change in her menstrual pattern, this 
was not explained, and no diagnosis as to that condition was 
rendered.  Her post-service medical record indicates she 
reported problems with an irregular cycle in June 1993, after 
a motor vehicle accident.  The physician indicated this might 
be related to intermittent anovulation, but did not relate 
intermittent anovulation to the veteran's active duty 
service.  He also indicated that dysmenorrhea was possibly 
related to endometriosis, but endometriosis was never 
diagnosed, and neither condition was related by the physician 
to the veteran's active duty service.  While the September 
1995 report noted an everted nabothian cyst had been found on 
her cervix, a uterine fibroid had been found, and 
menometrorrhagia had been diagnosed, none of these conditions 
are shown to have been manifested during service.  
Accordingly, service connection for gynecological disability, 
to include uterine fibroid, irregular menses cycle, and 
dysmenorrhea must be denied.  

With regard to the undiagnosed illness basis of establishing 
service connection, it appears that the various gynecological 
symptoms have been attributed to disorders referenced in the 
preceding paragraph.  Accordingly, entitlement to service 
connection on the basis of an undiagnosed illness under 18 
U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.   

C.  Migraine Headache Disability.

Based on the same essential analysis applied in granting 
service connection for fibrocystic breast disease, the Board 
finds that entitlement to service connection for migraine 
headache disability is also warranted.  Post-service medical 
records adequately demonstrate that various medical care 
providers have determined that the veteran suffers from 
migraine type headaches.  Further, the February 1991 
separation examination report refers to a history of headache 
complaints which normally lasted two to three days as noted 
in the February 1991 separation examination report are (given 
the apparent lack of complete service medical records).  
Moreover, the veteran's spouse has testified that he was 
married to the veteran during the 1980's and that she 
suffered from headaches.  The Board believes that although a 
layperson, the veteran's spouse is competent to testify as to 
the veteran's headaches complaints during this period.  The 
Board concludes that these items of evidence are sufficient 
to raise a reasonable doubt as to whether or not the 
veteran's migraine headache disability was first manifested 
during service.  38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for migraine headache disability is warranted. 

D.  Disability manifested by Blackouts.

As to the claimed blackout condition, the one inservice 
episode of near syncope was diagnosed as vaso depression 
syncope.  The record is devoid of any current diagnosis of 
any blackout spells or disability manifested by blackouts.  
Further, the inservice near syncope episode in July 1990 was 
prior to her service in Southwest Asia, and therefore the 
undiagnosed illness provisions of 38 U.S.C.A. § 1117 would 
not seem to apply since that statute deals with symptoms 
which became manifested during service in the Southwest Asia 
theater of operations or within a presumptive period 
following such service.  As such, there is no basis for 
finding that any blackouts or disability manifested by 
blackouts are related to the veteran's military service.    

E.  Disability due to an Undiagnosed Illness, with various 
complaints such as Bruising, Coldness and Numbness in the 
Arms, Fatigue, Psychiatric Symptoms,
Back Pain, Arm and Shoulder Pain 

The veteran has also advanced a claim in very general terms 
regarding symptoms which she feels may be due to an 
undiagnosed illness.  Claimed symptoms appear to include 
bruising, coldness and numbness in the arms, fatigue, back 
pain and arm and shoulder pain.  It also appears from the 
veteran's statements and testimony that she believes certain 
psychiatric problems are related to service.  The Board notes 
several references in the claims file to post-service 
injuries, including injuries to the spine and shoulder in 
1994.  It further appears that some neuropathy of the arm has 
been medically detected through specialized testing.  
Further, generalized anxiety has been diagnosed.  
Accordingly, these symptoms are not indicative of an 
undiagnosed illness since they have been attributed to known 
clinical diagnoses.  The record does not otherwise show that 
the diagnosed disabilities were manifested during the 
veteran's service. 

As to the complaints of fatigue, special VA examinations 
found no evidence warranting a diagnosis, nor did the 
examiners find objective evidence of signs of fatigue capable 
of verification.  Accordingly, there does not appear to be a 
basis for finding that service connection is warranted for 
fatigue as a manifestation of an undiagnosed illness under 38 
U.S.C.A. § 1117.

Conclusion

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) with regard to all of the issues.  However, except 
with regard to the headache and fibrocystic breast disease 
issues, the record does not demonstrate a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise permit favorable determinations.  



ORDER

Entitlement to service connection for fibrocystic breast 
disease is warranted.  Entitlement to service connection for 
migraine headache disability is warranted.  The appeal is 
granted to this extent. 

Entitlement to service connection is not warranted for skin 
disability, for gynecological disability, for disability 
manifested by blackouts, or for disability due to undiagnosed 
illness manifested by bruising, coldness and numbness in the 
arms, fatigue, psychiatric disability, back pain, and arm and 
shoulder pain.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

